Title: To Thomas Jefferson from John Barnes, 13 January 1807
From: Barnes, John
To: Jefferson, Thomas


                        
                            George Town, 13 Jany 1807.
                        
                        J Barnes, most Respectfully inform The President, that his JB. engagemts. for the present and insuing Mos.
                            exceeds $1400—
                        to Accomplish which, He is constrained to Ask the favr. of the President—to extend the Amount of present and
                            next Months Notes from 1000 to $1500; with permission to reserve $500 from cash—will inable him, to make good his pointed promises:
                        JB purposed mentioning these Circumstances to the President on Sunday, but for the want of a convenient
                            Opportunity omitted,—
                        JB. incloses the Presidents Note of the 14th. already drawn for $1000—
                    